We think the trial court did not err when he instructed the jury to find for appellees.
The list charged to have contained the libelous matter was not adduced in evidence, nor were the contents thereof proven in any way. All that was shown with reference to it was that it was one of accounts placed in the hands of the Credit Clearing House for collection, and that among those accounts was one against appellant for $3 in favor of the Magnolia Petroleum Company. It devolved upon appellant to set out in his petition the words in the list which he regarded as libelous, with such innuendoes as were necessary to show they were so, and at the trial to prove the publication of the words. The Bradstreet Co. v. Gill, 72 Tex. 115,9 S.W. 753, 2 L.R.A. 405, 13 Am. St. Rep. 768; Runge v. Franklin,72 Tex. 585, 10 S.W. 721, 3 L.R.A. 417, 13 Am. St. Rep. 883; Brown v. Durham, 3 Tex. Civ. App. 244, 22 S.W. 870; 17 R.C.L. 390; 13 Enc. P. P. 45; 25 Cyc. 447; Green on Ev. p. 387; Book Co. v. Pub. Co.,71 Minn. 363, 73 N.W. 1089; Kirby v. Martindale, 19 S.D. 394, 103 N.W. 648,9 Ann.Cas. 493; Webster v. Holmes, 62 N.J. Law, 55, 40 A. 778; Battersby v. Collier, 34 A.D. 347, 54 N.Y.S. 363. He did neither. In the Gill Case, cited above, the court said:
"A libel suit is based on language or its equivalent. The complaint should put the court in possession of the libelous matter published, the language used, with such innuendoes as are necessary to explain what was meant by the language, so as to enable the court to determine whether the words are actionable. In this case the complaint attempts to give the meaning of the words or libel only, without stating what the libel was. If the libel consisted in reporting plaintiff's standing as a merchant `in blank,' the complaint should have informed the court and the defendant of the fact, with such explanations as to what was meant by the report as were necessary to show that the report was injurious and defamatory. This is not a case where the pleader must from the nature of the publication resort to a verbal description of the slanderous matter, as it would be when movements, postures, or pictures are used. Plaintiff could have stated his cause of action as it was in clear terms. He has not done so. It is not sufficient in this kind of a suit to state the substance of the language used or its meaning. We believe the general demurrer ought to have been sustained."
The judgment is affirmed.